         Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
VIRGINIA L. GIUFFRE,            :
                     Plaintiff, :
                                :                     19 Civ. 3377 (LAP)
                                :
     v.                         :                     STIPULATED PROTECTIVE ORDER
                                :
ALAN DERSHOWITZ,                :
                     Defendant, :
                                :
-------------------------------x

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from John Zeiger, Esq. or from

               Leslie Wexner any “Discovery Material” (i.e., information of any kind provided

               in the course of discovery in this action) that is designated as “Confidential”

               pursuant to the terms of this Order shall not disclose such Confidential

               Discovery Material to anyone else except as expressly permitted hereunder.

               This Order shall apply only to Discovery Material provided by John Zeiger, Esq.

               or Leslie Wexner and does not extend to the production of Discovery Material by

               the parties or other third parties.
 Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 2 of 9




2.   The person producing Discovery Material may designate as “Confidential” any

     portion thereof that contains non-public business, commercial, financial, or

     personal information, the public disclosure of which is either restricted by law or

     would likely, in the good faith opinion of the producing person, seriously harm

     the producing person’s business, commercial, financial, or personal interests or

     cause the producing person to violate his, her, or its privacy or confidentiality

     obligations to others. Where the confidential portion is reasonably separable

     from the non-confidential portion, via redaction or otherwise, only the

     confidential portion shall be so designated.

3.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person’s counsel

     may designate such portion as “Confidential” by stamping or otherwise clearly

     marking as “Confidential” the document or protected portion in a manner that

     will not interfere with legibility or audibility. Deposition testimony may be

     designated as “Confidential” either on the record during the deposition or in

     writing within five (5) business days of receipt of the transcript. If so designated,

     the final transcript of the designated testimony shall be bound in a separate

     volume and marked “Confidential Information Governed by Protective Order”

     by the reporter.

4.   If at any time prior to the trial of this action, a producing person realizes that

     some portion of Discovery Material that that person previously produced without

     limitation should be designated as “Confidential,” the producing person may so

     designate that portion by promptly notifying all parties in writing. Such



                                       2
       Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 3 of 9




            designated portion of the Discovery Material will thereafter be treated as

            Confidential under the terms of this Order. In addition, the producing person

            shall provide each other party with replacement versions of such Discovery

            Material that bears the “Confidential” designation within two (2) business days

            of providing such notice.

Who May Receive Confidential Materials

      5.    No person subject to this Order, other than the producing person, shall disclose

            any Confidential Discovery Material to any other person whomsoever, except to:

            (a)    the parties to this action;

            (b)    counsel retained specifically for this action, including any paralegal,

                   clerical or other assistant employed by such counsel and assigned

                   specifically to work on this action;

            (c)    as to any document, its author, its addressee, and any other person

                   shown on the face of the document as having received a copy;

            (d)    any witness who counsel for a party in good faith believes may be

                   called to testify at trial or deposition in this action, provided such

                   person has first executed a Non-Disclosure Agreement in the form

                   annexed hereto;

            (e)    any person retained by a party to serve as an expert witness or consultant

                   or otherwise provide specialized advice to counsel in connection

                   with this action, provided such person has first executed a Non-

                   Disclosure Agreement in the form annexed hereto;




                                                 3
        Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 4 of 9




              (f)      stenographers and video technicians engaged to transcribe or record

                       depositions conducted in this action;

              (g)      independent photocopying, graphic production services, or other

                       litigation support services employed by the parties or their counsel to

                       assist in this action, including computer service personnel performing

                       duties in relation to a computerized litigation system;

              (h)      the Court and its staff; and

              (i)      any other person whom the producing person agrees in writing may

                       have access to such Confidential Discovery Material.

       6.     Prior to the disclosure of any Confidential Discovery Material to any person

              referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

              counsel with a copy of this Protective Order and shall sign a Non-Disclosure

              Agreement, in the form annexed hereto, stating that that person has read this

              Order and agrees to be bound by its terms. Counsel shall retain each signed Non-

              Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

              either prior to such person being permitted to testify (at deposition or trial) or at

              the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

       7.     Any person who either objects to any designation of confidentiality, or who,

              by contrast, requests still further limits on disclosure (such as “attorneys’ eyes

              only,”    reserved for extraordinary circumstances), may within five (5)

              business days of the designation serve upon the designating person and all

              other parties a written notice stating with particularity the grounds of the


                                                  4
        Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 5 of 9




              objection or request. If agreement cannot be reached promptly, counsel shall

              seek resolution of this matter pursuant to this Court’s Individual Practices. The

              challenged Discovery Material shall be provided to the Court via email in

              connection with any such dispute.

       8.     Notwithstanding the designation of material as “Confidential” in discovery, there

              is no presumption that such Confidential Discovery Material will be filed

              with the Court under seal.        No person shall file Confidential Discovery

              Materials under seal without first obtaining the Court’s permission pursuant to

              Section 2H of the Court’s Individual Practices.

       9.     All persons are hereby placed on notice that the Court is unlikely to seal or

              otherwise afford confidential treatment to any Discovery Material introduced in

              evidence at trial, even if such material was previously designated as Confidential

              or sealed during pretrial proceedings.

       10.    Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such

              material.

Inadvertent Disclosure of Privileged Materials

       11.    If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of

              attorney-client privilege or attorney work product, a producing person

              inadvertently discloses information subject to a claim of attorney-client privilege

              or attorney work product protection (“Inadvertently Disclosed Information”),

              such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture


                                                5
        Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 6 of 9




              of any claim of privilege or work product protection with respect to the

              Inadvertently Disclosed Information and its subject matter.

       12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

              persons shall, within five (5) business days, return or destroy all copies of the

              Inadvertently Disclosed Information, and provide a certification of counsel that

              all such information has been returned or destroyed.

       13.    Within five (5) business days of the notification that such Inadvertently Disclosed

              Information has been returned or destroyed, the disclosing person shall produce a

              privilege log with respect to the Inadvertently Disclosed Information.

       14.    If a receiving person thereafter moves the Court for an order compelling

              production of the Inadvertently Disclosed Information, that motion shall be

              filed under seal, and shall not assert as a ground for entering such an order the

              mere fact of the inadvertent production. The disclosing person retains the

              burden of establishing the privileged or protected nature of any Inadvertently

              Disclosed Information. Nothing in this Order shall limit the right of any party to

              request an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

       15.    This Protective Order shall survive the termination of the litigation. Within

              30 days of the final disposition of this action, all Confidential Discovery

              Material and all copies thereof, shall be promptly returned to the producing

              person, or, upon permission of the producing person, destroyed.




                                               6
         Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 7 of 9




       16.     This Court shall retain jurisdiction over all persons subject to this Order to

               the extent necessary to enforce any obligations arising hereunder or to

               impose sanctions for any contempt thereof.

SO STIPULATED.

For Plaintiff(s):                                 For Defendant(s):

/s/ Charles J. Cooper                             /s/ Howard M. Cooper
Charles J. Cooper*                                Howard M. Cooper
Michael W. Kirk                                   Kristine C. Oren
Nicole J. Moss*                                   Christian G. Kiely
Haley N. Proctor*                                 TODD & WELD LLP
COOPER & KIRK PLLC                                One Federal Street, 27th Floor
1523 New Hampshire Ave. NW                        Boston, MA 02110
Washington, DC 20036                              (617) 720-2626
(202) 220-9600                                    hcooper@toddweld.com
ccooper@cooperkirk.com                            koren@toddweld.com
mkirk@cooperkirk.com                              ckiely@toddweld.com
nmoss@cooperkirk.com
hproctor@cooperkirk.com                           Arthur L. Aidala (S.D.N.Y. Bar No. ALA-
*Admitted PHV                                     0059)
                                                  Imran H. Ansari (S.D.N.Y. Bar No. IHA-
Attorneys for Plaintiff Virginia Giuffre          1978)
                                                  AIDALA, BERTUNA & KAMINS, P.C.
                                                  546 Fifth Avenue, 6th Floor
                                                  New York, NY 10036
                                                  T: 212-486-0011
                                                  iansari@aidalalaw.com
                                                  aidalaesq@aidalalaw.com

                                                  Attorneys for Defendant Alan Dershowitz

/s/ Guy Petrillo                                  /s/ Marion H. Little, Jr.
Guy Petrillo                                      Marion H. Little, Jr. (Ohio Bar # 0042679)
PETRILLO KLEIN & BOXER LLP                        ZEIGER, TIGGES & LITTLE LLP
655 Third Avenue                                  41 S. High Street, Suite 3500
22nd Floor                                        Columbus, OH 43215
New York, NY 10017                                (614) 365-9900
(212) 370-0331                                    little@litohio.com
Email: gpetrillo@pkbllp.com
                                                  Attorney for Non-Parties
Attorney for Non-Parties                          John W. Zeiger and Leslie H. Wexner
John W. Zeiger and Leslie H. Wexner

                                              7
         Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 8 of 9




                                           SO ORDERED.


Dated:     August 18         20
                         , 20___
                                           LORETTA A. PRESKA
                                           United States District Court Judge




                                       8
              Case 1:19-cv-03377-LAP Document 168 Filed 08/18/20 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
VIRGINIA L. GIUFFRE,            :
                     Plaintiff, :
                                :                   19 Civ. 3377 (LAP)
                                :
     v.                         :                   NON-DISCLOSURE AGREEMENT
                                :
ALAN DERSHOWITZ,                :
                     Defendant, :
                                :
-------------------------------x

         I,                                  [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions

of Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me

to punishment for contempt of Court.


Dated:
                                                    [Signature]
